Exhibit 10.4


EXPENSE AGREEMENT


AGREEMENT AS TO EXPENSES AND LIABILITIES

        AGREEMENT AS TO EXPENSES AND LIABILITIES, dated as of November 14, 2002,
between Everest Reinsurance Holdings, Inc., a Delaware corporation (the
“Corporation”), and Everest Re Capital Trust, a Delaware business trust (the
“Issuer Trust”).

        WHEREAS, the Issuer Trust intends to issue its Common Securities (the
“Common Securities”) to and acquire Debt Securities from the Corporation and to
issue and sell 7.85% Preferred Securities (the “Preferred Securities”) with such
powers, preferences and special rights and restrictions as are set forth in the
Amended and Restated Trust Agreement, dated as of November 14, 2002, among the
Corporation, as Depositor, JPMorgan Chase Bank, as Property Trustee, Chase
Manhattan Bank USA, National Association, as Delaware Trustee, and the Holders
of Trust Securities, as the same may be amended from time to time (the “Trust
Agreement”);

        WHEREAS, the Corporation will directly or indirectly own all of the
Common Securities of the Trust and will issue the Debt Securities;

        WHEREAS, capitalized terms used but not defined herein have the meanings
set forth in the Trust Agreement;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE I

        SECTION 1.1. Guarantee by the Corporation. Subject to the terms and
conditions hereof, the Corporation hereby irrevocably and unconditionally
guarantees to each person or entity to whom the Issuer Trust is now or hereafter
becomes indebted or liable (the “Beneficiaries”) the full payment, when and as
due, of any and all Obligations (as hereinafter defined) to such Beneficiaries.
As used herein, “Obligations” means any costs, expenses or liabilities of the
Issuer Trust, other than obligations of the Issuer Trust to pay to holders of
any Trust Securities the amounts due such holders pursuant to the terms of the
Trust Securities. This Agreement is intended to be for the benefit of, and to be
enforceable by, all such Beneficiaries, whether or not such Beneficiaries have
received notice hereof.

        SECTION 1.2. Subordination of Guarantee. The guarantee and other
liabilities and obligations of the Corporation under this Agreement shall
constitute unsecured obligations of the Corporation and shall rank subordinate
and junior in right of payment to all Senior Indebtedness (as defined in the
Indenture) of the Corporation to the extent and in the manner set forth in the
Indenture with respect to the Debt Securities, and the provisions of Article XIV
of the Indenture will apply, mutatis mutandis, to the obligations of the
Corporation hereunder. The obligations of the Corporation hereunder do not
constitute Senior Indebtedness (as defined in the Indenture) of the Corporation.

        SECTION 1.3. Term of Agreement. This Agreement shall terminate and be of
no further force and effect upon the later of (a) the date on which full payment
has been made of all amounts payable to all holders of all the Preferred
Securities (whether upon redemption, liquidation, exchange or otherwise) and (b)
the date on which the Debt Securities shall have been distributed to the Holders
of the Trust Securities as provided in Article IX of the Trust Agreement;
provided, however, that this Agreement shall continue to be effective or shall
be reinstated, as the case may be, if at any time any holder of Preferred
Securities or any Beneficiary must restore payment of any sums paid under the
Preferred Securities, under any Obligation, under the Guarantee Agreement dated
the date hereof by the Corporation and JPMorgan Chase Bank, as guarantee
trustee, or under this Agreement for any reason whatsoever. This Agreement is
continuing, irrevocable, unconditional and absolute.

        SECTION 1.4. Waiver of Notice. The Corporation hereby waives notice of
acceptance of this Agreement and of any Obligation to which it applies or may
apply, and the Corporation hereby waives presentment, demand for payment,
protest, notice of nonpayment, notice of dishonor, notice of redemption and all
other notices and demands.

        SECTION 1.5. No Impairment. The obligations, covenants, agreements and
duties of the Corporation under this Agreement shall in no way be affected or
impaired by reason of the happening from time to time of any of the following:

        (a)     the extension of time for the payment by the Issuer Trust of all
or any portion of the Obligations or for the performance of any other obligation
under, arising out of, or in connection with, the Obligations;

        (b)     any failure, omission, delay or lack of diligence on the part of
the Beneficiaries to enforce, assert or exercise any right, privilege, power or
remedy conferred on the Beneficiaries with respect to the Obligations or any
action on the part of the Issuer Trust granting indulgence or extension of any
kind; or

        (c)     the voluntary or involuntary liquidation, dissolution, sale of
any collateral, receivership, insolvency, bankruptcy, assignment for the benefit
of creditors, reorganization, arrangement, composition or readjustment of debt
of, or other similar proceedings affecting, the Issuer Trust or any of the
assets of the Issuer Trust (other than the dissolution of the Issuer Trust in
accordance with the terms thereof).

        There shall be no obligation of the Beneficiaries to give notice to, or
obtain the consent of, the Corporation with respect to the happening of any of
the foregoing.

        SECTION 1.6. Enforcement. A Beneficiary may enforce this Agreement
directly against the Corporation and the Corporation waives any right or remedy
to require that any action be brought against the Issuer Trust or any other
person or entity before proceeding against the Corporation.

        SECTION 1.7. Subrogation. The Corporation shall be subrogated to all
rights (if any) of any Beneficiary against the Issuer Trust in respect of any
amounts paid to the Beneficiaries by the Corporation under this Agreement;
provided, however, that the Corporation shall not (except to the extent required
by mandatory provisions of law) be entitled to enforce or exercise any rights
that it may acquire by way of subrogation or any indemnity, reimbursement or
other agreement, in all cases as a result of payment under this Agreement, if,
at the time of any such payment, any amounts are due and unpaid under this
Agreement.


ARTICLE II

        SECTION 2.1. Assignment. This Agreement may not be assigned by either
party hereto without the consent of the other, and any purported assignment
without such consent shall be void.

        SECTION 2.2. Binding Effect. All guarantees and agreements contained in
this Agreement shall bind the successors, assigns, receivers, trustees and
representatives of the Corporation and shall inure to the benefit of the
Beneficiaries.

        SECTION 2.3. Amendment. So long as there remains any Beneficiary or any
Preferred Securities are outstanding, this Agreement shall not be modified or
amended in any manner adverse to such Beneficiary or to the holders of the
Preferred Securities without the consent of such Beneficiary or the holders of
the Preferred Securities, as the case may be.

        SECTION 2.4. Notices. Any notice, request or other communication
required or permitted to be given hereunder shall be given in writing by
delivering the same against receipt therefor by facsimile transmission
(confirmed by mail), telex or by registered or certified mail, addressed as
follows (and if so given, shall be deemed given when mailed or upon receipt of
an answer –back, if sent by telex):

      If given to the Corporation:

Everest Reinsurance Holdings, Inc. 477 Martinsville Road P.O. Box 830 Liberty
Corner, New Jersey 07938 Facsimile No.: (908) 604-3450 Attention: General
Counsel

      If given to the Issuer Trust:

Evererest Re Capital Trust 477 Martinsville Road P.O. Box 830 Liberty Corner,
New Jersey 07938 Facsimile No.: (908) 604-3450 Attention: General Counsel

        With a copy to:

Everestr Reinsurance Holdings, Inc. 477 Martinsville Road P.O. Box 830 Liberty
Corner, New Jersey 07938 Facsimile No.: (098) 604-3450 Attention: General
Counsel

        SECTION 2.5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



THIS AGREEMENT is executed as of the day and year first above written.

EVEREST REINSURANCE HOLDINGS, INC.    by:       /S/ STEPHEN L. LIMAURO

--------------------------------------------------------------------------------

Name:   Stephen L. Limauro Title:     Executive Vice President and Chief
Financial Officer



EVEREST RE CAPITAL TRUST    by:       /S/ KEITH T. SHOEMAKER

--------------------------------------------------------------------------------

Name:   Keith T. Shoemaker Title:    Administrative Trustee